Name: Commission Regulation (EU) NoÃ 86/2010 of 29Ã January 2010 amending Annex I to Council Regulation (EC) NoÃ 1005/2008 as regards the definition of fishery products and amending Commission Regulation (EC) NoÃ 1010/2009 as regards exchange of information on inspections of third country vessels and administrative arrangements on catch certificates
 Type: Regulation
 Subject Matter: cooperation policy;  fisheries;  executive power and public service;  communications;  information and information processing
 Date Published: nan

 30.1.2010 EN Official Journal of the European Union L 26/1 COMMISSION REGULATION (EU) No 86/2010 of 29 January 2010 amending Annex I to Council Regulation (EC) No 1005/2008 as regards the definition of fishery products and amending Commission Regulation (EC) No 1010/2009 as regards exchange of information on inspections of third country vessels and administrative arrangements on catch certificates THE EUROPEAN COMMISSION, Having regard to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (1), in particular Articles 9(1), 12(5), 51(3) and 52 thereof, Whereas: (1) Regulation (EC) No 1005/2008 applies to fishery products falling under the definition given in its Article 2. Annex I to that Regulation lists the products excluded from the definition of fishery products. That list may be reviewed each year and should now be amended on the basis of new information gathered under the administrative cooperation with third countries provided for in Article 20(4) of Regulation (EC) No 1005/2008. (2) Commission Regulation (EC) No 1010/2009 of 22 October 2009 laying down detailed rules for the implementation of Regulation (EC) No 1005/2008 sets, inter alia, benchmarks for the conduct of port inspections by Member States (2). In order for Member States to implement the inspection benchmarks set out in Article 4(c) and (d) of that Regulation, information on inspections of third country vessels should be transmitted electronically to the Commission who shall make that information available to other Member States. (3) Administrative arrangements by which catch certificates are established, validated or submitted by electronic means or replaced by electronic traceability systems ensuring the same level of control by authorities are to be listed in Annex IX to Regulation (EC) No 1010/2009. Since new administrative arrangements on catch certificates have been agreed, that Annex should be updated. (4) Regulations (EC) No 1005/2008 and 1010/2009 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 1005/2008 Annex I to Regulation (EC) No 1005/2008 is amended as set out in Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 1010/2009 Regulation (EC) No 1010/2009 is amended as follows: 1. In Article 4, the following paragraph is added: In respect of points (c) and (d) of the first paragraph, Member States shall without delay report to the Commission the name and the flag of the third country vessel inspected and the date of inspection. The Commission shall make this information available to other Member States. 2. Annex IX is amended as set out in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 280, 27.10.2009, p. 5. ANNEX I Annex I of Regulation (EC) No 1005/2008 is amended as follows: ex Chapter 3 ex 1604 ex 1605 Aquaculture products obtained from fry or larvae 0301 10 (1) Ornamental fish, live ex 0301 91 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), live, caught in freshwater ex 0301 92 00 Eels (Anguilla spp.), live, caught in freshwater 0301 93 00 Carp, live ex 0301 99 11 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), live, caught in freshwater 0301 99 19 Other freshwater fish, live ex 0302 11 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 12 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 19 00 Other Salmonidae, fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0302 66 00 Eels (Anguilla spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304, caught in freshwater 0302 69 11 Carp, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 15 Tilapia (Oreochromis spp.), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 0302 69 18 Other freshwater fish, fresh or chilled, excluding fish fillets and other fish meat of heading 0304 ex 0302 70 00 Livers and roes, fresh or chilled, of other freshwater fish ex 0303 11 00 Sockeye salmon (red salmon) (Oncorhynchus nerka), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 19 00 Other Pacific salmon (Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 21 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 22 00 Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 29 00 Other salmonidae, excluding livers and roes, frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater ex 0303 76 00 Eels (Anguilla spp.), frozen, excluding fish fillets and other fish meat of heading 0304, caught in freshwater 0303 79 11 Carp, frozen, excluding fish fillets and other fish meat of heading 0304 0303 79 19 Other freshwater fish, frozen, excluding fish fillets and other fish meat of heading 0304 ex 0303 80 Livers and roes, frozen, of other freshwater fish 0304 19 01 Fish fillets, fresh or chilled, of Nile perch (Lates niloticus) 0304 19 03 Fish fillets, fresh or chilled, of pangasius (Pangasius spp.) ex 0304 19 13 Fish fillets, fresh or chilled, of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0304 19 15 Fish fillets, fresh or chilled, of the species Oncorhynchus mykiss weighing more than 400 g each, caught in freshwater ex 0304 19 17 Fish fillets, fresh or chilled, of trout of the species Salmo trutta, Oncorhynchus mykiss (weighing 400 g or less), Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae, caught in freshwater 0304 19 18 Fish fillets, fresh or chilled, of other freshwater fish 0304 19 91 Other fish meat (whether or not minced), fresh or chilled, of freshwater fish 0304 29 01 Frozen fillets of Nile perch (Lates niloticus) 0304 29 03 Frozen fillets of pangasius (Pangasius spp.) 0304 29 05 Frozen fillets of Tilapia (Oreochromis spp.) ex 0304 29 13 Frozen fillets of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0304 29 15 Frozen fillets of Oncorhynchus mykiss weighing more than 400 g each, caught in freshwater ex 0304 29 17 Frozen fillets of trout of the species Salmo trutta, Oncorhynchus mykiss (weighing 400 g or less), Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae, caught in freshwater 0304 29 18 Frozen fillets of other freshwater fish 0304 99 21 Other fish meat (whether or not minced), frozen, of freshwater fish 0305 10 00 Flours, meals and pellets of fish, fit for human consumption ex 0305 20 00 Livers and roes of freshwater fish, dried, smoked, salted or in brine ex 0305 30 30 Fish fillets, salted or in brine, of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), caught in freshwater ex 0305 30 90 Fish fillets, dried, salted or in brine, but not smoked, of other freshwater fish ex 0305 41 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), smoked, including fillets, caught in freshwater ex 0305 49 45 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), smoked, including fillets, caught in freshwater ex 0305 49 50 Eels (Anguilla spp.), smoked, including fillets, caught in freshwater ex 0305 49 80 Other freshwater fish, smoked, including fillets ex 0305 59 80 Other freshwater fish, dried, whether or not salted, but not smoked ex 0305 69 50 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), in brine or salted but not dried or smoked, caught in freshwater ex 0305 69 80 Other freshwater fish, in brine or salted but not dried or smoked 0306 19 10 Freshwater crayfish, frozen ex 0306 19 90 Flours, meals and pellets of crustaceans, frozen, fit for human consumption 0306 29 10 Freshwater crayfish, live, fresh, chilled, dried, salted or in brine, in shell, cooked by steaming or by boiling in water, whether or not chilled, dried salted or in brine ex 0306 29 90 Flours, meals and pellets of crustaceans, not frozen, fit for human consumption 0307 10 Oysters, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine 0307 21 00 Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten, live, fresh or chilled 0307 29 Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten, other than live, fresh or chilled 0307 31 Mussels (Mytilus spp., Perna spp.), live, fresh or chilled 0307 39 Mussels (Mytilus spp., Perna spp.), other than live, fresh or chilled 0307 60 00 Snails, other than sea snails, live, fresh, chilled, frozen, dried, salted or in brine ex 0307 91 00 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00, except Illex spp. and cuttlefish of the species Sepia pharaonis, live, fresh or chilled 0307 99 13 Striped venus and other species of the family Veneridae, frozen 0307 99 15 Jellyfish (Rhopilema spp.), frozen ex 0307 99 18 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00 and 0307 99 11 to 0307 99 15, except cuttlefish of the species Sepia pharaonis, including flours, meal and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, frozen ex 0307 99 90 Other aquatic invertebrates other than crustaceans and those molluscs specified or included in subheadings 0307 10 10 to 0307 60 00, except Illex spp. and cuttlefish of the species Sepia pharaonis, including flours, meal and pellets of aquatic invertebrates other than crustaceans, fit for human consumption, dried, salted or in brine ex 1604 11 00 Salmon, caught in freshwater, prepared or preserved, whole or in pieces, but not minced ex 1604 19 10 Salmonidae, other than salmon, caught in freshwater, prepared or preserved, whole or in pieces, but not minced ex 1604 20 10 Salmon, caught in freshwater, otherwise prepared or preserved (other than whole or in pieces, but not minced) ex 1604 20 30 Salmonidae, other than salmon, caught in freshwater, otherwise prepared or preserved (other than whole or in pieces, but not minced) ex 1604 19 91 Fillets of freshwater fish, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, frozen ex 1605 40 00 Freshwater crayfish, prepared or preserved 1605 90 11 Mussels (Mytilus spp., Perna spp.), prepared or preserved, in airtight containers 1605 90 19 Mussels (Mytilus spp., Perna spp.), prepared or preserved, other than in airtight containers ex 1605 90 30 Scallops, oysters and snails, prepared or preserved 1605 90 90 Other aquatic invertebrates, other than molluscs, prepared or preserved (1) CN codes correspond to Commission Regulation (EC) No 948/2009 (OJ L 287, 31.10.2009). ANNEX II The following text is inserted into Annex IX to Regulation (EC) No 1010/2009: Section 1 NORWAY CATCH CERTIFICATION SCHEME Norway shall require a catch certificate for landings and imports to Norway of catches made by fishing vessels flying the flag of a Member State of the European Community. In accordance with Article 12(4) of Regulation (EC) No 1005/2008, the catch certificate provided for in Article 12 and Annex II of Regulation (EC) No 1005/2008 shall, as of 1 January 2010, be replaced  for fisheries products obtained from catches made by fishing vessels flying the flag of Norway  by a Norwegian catch certificate based on the Norwegian system of sales notes, which is an electronic traceability system under the control of the Norwegian authorities ensuring the same level of control by authorities as required under the Community catch certification scheme. A specimen of a Norwegian catch certificate is given in the Appendix. The Norwegian system of sales notes shall also be used to issue and validate a catch certificate for export consignments from Norway to the European Community of conventional fishery products including stock-fish, salted fish and salted and dried klippfish, using raw material from small fishing vessels and/or involving production comprising several steps in the production process, in accordance with entry 7. bis of the attached specimen. Documents referred to in Article 14(1) and (2) of Regulation (EC) No 1005/2008 may be established, validated and submitted by electronic means. MUTUAL ASSISTANCE Mutual assistance under Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and administrative cooperation between respective competent authorities in Norway and the Member States of the European Community, based on detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix Section 2 UNITED STATES CATCH CERTIFICATION SCHEME In accordance with Article 12(4) of Regulation (EC) No 1005/2008, the catch certificate provided in Article 12 and Annex II of Regulation (EC) No 1005/2008 shall be replaced  for fisheries products obtained from catches made by fishing vessels flying the flag of the United States  by the US catch certificate, supported by electronic reporting and record keeping systems under the control of the US authorities ensuring the same level of control by authorities as required under the Community catch certification scheme. A specimen of the US catch certificate, which shall replace the European Community Catch Certificate and Re-export Certificate as from 1 January 2010, is given in the Appendix. MUTUAL ASSISTANCE Mutual assistance under Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and administrative cooperation between respective competent authorities in the United States and Member States of the European Community, based on detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix Section 3 NEW ZEALAND CATCH CERTIFICATION SCHEME In accordance with Article 12(4) of Regulation (EC) No 1005/2008, the catch certificate provided for in Article 12 and Annex II of Regulation (EC) No 1005/2008 shall be replaced  for fisheries products obtained from catches made by fishing vessels flying the flag of New Zealand  by the New Zealand catch certificate, which is an electronic traceability and certification system under the control of the New Zealand authorities ensuring the same level of control by authorities as required under the Community catch certification scheme. A specimen of the New Zealand catch certificate, which shall replace the European Community Catch Certificate and Re-export Certificate for catches by fishing vessels registered in New Zealand and which are landed in New Zealand from 1 January 2010, is given in Appendix I. Supporting explanatory notes on the New Zealand catch certificate are given in Appendix II. Documents referred to in Article 14(1) and (2) of Regulation (EC) No 1005/2008 may be communicated by electronic means. MUTUAL ASSISTANCE Mutual assistance under Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and assistance between respective competent authorities in New Zealand and Member States of the European Community, based on detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix I Specimen of the New Zealand catch certificate Appendix II Supporting explanatory notes on the New Zealand catch certificate The consignor  is the exporter  Any information included in an unofficial information  box and information that follows the New Zealand government signatures is not validated by the New Zealand government.